Citation Nr: 1640570	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  10-45 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for diabetes mellitus type II, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for residuals of prostate cancer, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to December 1967, from December 1991 to April 1992, from October 1992 to December 1992, from January 1997 to June 1997, and from February 1999 to July 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and October 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

In May 2016, the Veteran filed VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, requesting that his claims for allergies and asthma be reopened.  It does not appear that any action has been undertaken with respect to this issue.  As the claim has not yet been adjudicated in the first instance, the Board refers the claim to the RO for appropriate action.  38 C.F.R. § 19.9 (b) (2015).

The claims of service connection for diabetes mellitus and residuals of prostate cancer are addressed in the Remand portion of this decision.  


FINDINGS OF FACT

1.  A June 2006 rating decision denied the claim for posttraumatic stress disorder (PTSD); the Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; this is the last final decision on any basis. 

2.  The evidence submitted since the June 2006 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for PTSD.
3.  None of the alleged stressors are combat-related, they are not related to the Veteran's fear of hostile military or terrorist activity, and no stressor supporting a diagnosis of PTSD has been corroborated.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The Veteran does not have PTSD that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Initially, the Veteran seeks to reopen the claim of entitlement to service connection for PTSD. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and her testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).   Effective July 13, 2010, VA amended its regulations governing service connection for PTSD.  This amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304 (f)(3).

In this case, the RO denied service connection for PTSD in June 2006; the Veteran did not appeal the RO decision and did not submit any relevant evidence within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. § 7105.  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  38 C.F.R. § 3.156.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156 (a).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio, 1 Vet. App. at 145.  

The fact that the RO determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues going to the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

At the time of the June 2006 rating decision, the evidence of record included service treatment records; VA treatment records; stressor statements of the Veteran indicating that he was held at gunpoint in November 1992 while stationed at the King Khalid Air Base, Saudi Arabia, with the 49th Operations Group Fire Department; and a February 2006 statement from U.S. Army and Joint Services Records Research Center (JSRRC), (formerly U.S. Armed Services Center for Unit Records Research (CURR)), indicating that after reviewing the unit records for the 49th Operations Group they were unable to verify the gun incident and would only be able to investigate further with the name of the individual who held him at gunpoint.  The Veteran's claim of entitlement to service connection for PTSD was denied on the basis that there was no confirmed diagnosis of PTSD and no verified in-service stressor.  

The evidence obtained since the June 2006 rating decision includes the Veteran's April 2011 hearing testimony; VA treatment records; additional stressor statements reiterating the November 1992 gun incident, and an additional stressor of being beaten by a Tech Sergeant in March 1997 at Taszar Air Base, Hungary; and attempted verification of the Veteran's stressors with the JSRRC and Air Force Headquarters.   
The diagnosis of PTSD is both new and material to the Veteran's claim.  Additionally, the Veteran presented testimony before the Board in April 2011, which contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it would not be enough to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

This evidence was not before the RO in June 2006 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim and the Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Accordingly, the Board finds that new and material evidence has been added to the record and the claim must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran asserts that his PTSD is due to his military service.  The Veteran has specifically asserted, via written correspondence in July 2008 and through his testimony before the Board, that his PTSD is the result of stressful experiences during his military service including: (1) November 1992, King Khalid Air Base, Saudi Arabia, being held at gun point by "what was more than likely an enemy insurgent" and (2) March 1997, Taszar Air Base, Hungary, without warning being hit on the head, shoulders, and face by a Tech Sergeant.  

There is no evidence in the service treatment or personnel records of psychiatric symptoms or treatment of a psychiatric disorder, including PTSD.  The service personnel records confirm the Veteran was stationed at King Khalid Air Base from October 1992 to December 1992, and at Taszar Air Base from January 1997 to June 1997.   

The record contains diagnoses of PTSD based on the Veteran's specifically claimed stressor or stressors noted above.  However, despite such diagnosis of PTSD based on a claimed in-service stressor, the Veteran's claim must be denied because none of his claimed stressors are combat-related (the Veteran did not participate in events constituting an actual fight and his alleged encounter with a military foe or hostile unit or instrumentality has not been verified), they are not related to the Veteran's fear of hostile military or terrorist activity, and importantly, none of the claimed stressors have been verified.

Notably, in June 2006 JSRRC indicated that after reviewing the unit records for the 49th Operations Group, they were unable to verify the gun incident.  In December 2013, JSRRC researched the available unit historical information and it did not report the November 1992 or March 1997 incidents, and the Veteran was not listed as wounded or injured.  In June 2014, a search of the Air Force Office of Special Investigations (AFOSI) database found no record of an investigation being conducted involving the November 1992 incident at King Khalid Air Base.  In September 2014, JSRRC ran the Veteran's name and social security number through the Defense Clearance Investigations Index, as well as the AFOSI investigative database and found no record of AFOSI ever having conducted an investigation involving the March 1997 assault the Veteran alleged to have occurred.  The available casualty data was also reviewed and the Veteran's name was not listed as wounded or injured.  JSRRC noted that if the Veteran was treated for his injuries, the information would be obtained in his medical records.  The Board reviewed the service treatment records and they were negative for such injuries.  In July 2015, JSRRC again reviewed the available unit historical information and the documentation did not report the November 1992 incident as alleged.  The Veteran was not listed as wounded or injured.  AFOSI ran the Veteran's name and social security number through Defense Clearance Investigations Index, as well as the AFOSI Investigative database, and found no record of an investigation involving the Veteran having occurred in November 1992.  

Because the Veteran was not engaged in combat with the enemy and the claimed stressors are not related to fear of hostile military or terrorist activity, credible supporting evidence of the stressor event is necessary in order to grant service connection, and the Veteran's lay statements and that of his buddy D. P., alone cannot, as a matter of law, establish the occurrence of the stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166   (1996).  In fact, extensive development efforts to corroborate these stressors have failed.  After an extensive search, evidence corroborating or supporting that the Veteran's reported in-service stressor events occurred was not found, and a formal finding was issued to this effect in January 2009 and July 2015. 

As the Veteran's claim is not substantiated by supporting evidence that a claimed in-service stressor occurred, the criteria for a grant of service connection are not met, and the claim for service connection for PTSD must be denied.  In reaching the conclusions with respect to this issue, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and to that extent only, the appeal is granted.

Service connection for PTSD is denied.


REMAND

In his April 2016 substantive appeal, filed in connection with his claims for diabetes mellitus and residuals of prostate cancer, the Veteran indicated that he desired a hearing before the Board to be held at his local RO.  To date a hearing has not been scheduled.  Since such hearings are scheduled by the RO, the Board is remanding the claims for diabetes mellitus and residuals of prostate cancer for that purpose, in order to satisfy procedural due process.  38 C.F.R. § 20.700 (2015).

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on the docket for a hearing before the Board at the RO, according to the date of his April 2016 VA Form 9 requesting such a hearing.  The RO must notify the Veteran and his representative of the date and time of the hearing, and must associate a copy of such notice with the electronic record.  38 C.F.R. § 20.704(b) (2015).  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


